DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (PN 8,957,358).
Wan et al. 3 discloses, as shown in Figures 1-11, an imaging device comprising a first semiconductor substrate (20/22, 26) and a second semiconductor substrate 100/102, 120),
	wherein the first semiconductor substrate (20/22, 26) includes a photoelectric conversion device (24) and a first transistor (28),
	wherein the second semiconductor substrate (SS) includes a second transistor (130), a third transistor (128), and a fourth transistor (126),
	wherein one electrode of the photoelectric conversion device is electrically connected to one of a source and a drain of the first transistor (28),
	wherein the other of the source and the drain of the first transistor (28) is electrically connected to one of a source and a drain of the second transistor (130),

	wherein one of a source and a drain of the third transistor (128) is electrically connected to one of a source and a drain of the fourth transistor (126), and
	wherein the photoelectric conversion device and at least parts of the second transistor, the third transistor, and the fourth transistor overlap with each other,
wherein a first insulating layer (36) and a first conductive layer (42) are positioned at a side of a surface of the first semiconductor substrate where the first transistor is formed,
	wherein the first conductive layer includes a region embedded in the first insulating layer and is electrically connected to the other of the source and the drain of the first transistor,
	wherein a second insulating layer (136) and a second conductive layer (142) are positioned at a side of a surface of the second semiconductor substrate where the second to fourth transistors are formed,
	wherein the second conductive layer includes a region embedded in the second insulating layer and is electrically connected to the gate of the third transistor,
	wherein a third insulating layer (part of dielectric layers 36, Col. 3, lines 11-22, a plurality of dielectric layers 36) is provided in contact with the first insulating layer, and
	wherein a fourth insulating layer (part of dielectric layers 136, Col. 4, lines 3-13, a plurality of dielectric layers 136) is provide in contact with the second insulating layer.

Regarding claim 13, Wan et al. discloses the first conductive layer (42)is provided in the third insulating layer (a top layer of 36, Col. 3, lines 11-22, a plurality of dielectric layers 36), and


Regarding claim 15, Wan et al. discloses a gate of the second transistor (130) is over a channel formation region (located below the gate electrode 130) of the second transistor, and
	wherein a gate electrode (30) of the first transistor (28) is below a channel formation region (located above the gate electrode 30) of the first transistor [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Wan et al. (PN 8,957,358) in view of Kashihara (US 2015/0054110).
Regarding claim 11, Wan et al. discloses, as shown in Figures 1-11, an imaging device comprising a first semiconductor substrate and a second semiconductor substrate,
	wherein the first semiconductor substrate (20/22, 26) includes a photoelectric conversion device (24) and a first transistor (28),
	wherein the second semiconductor substrate (100/102, 120) includes a second transistor (130), a third transistor (128), and a fourth transistor (126),
	wherein one electrode of the photoelectric conversion device is electrically connected to one of a source and a drain of the first transistor (28),

	wherein the one of the source and the drain of the second transistor (130) is electrically connected to a gate of the third transistor (128),
	wherein one of a source and a drain of the third transistor (128) is electrically connected to one of a source and a drain of the fourth transistor (126), and
	wherein the photoelectric conversion device and at least parts of the second transistor, the third transistor, and the fourth transistor overlap with each other,
wherein a first insulating layer (36) and a first conductive layer (42) are positioned at a side of a surface of the first semiconductor substrate where the first transistor is formed,
	wherein the first conductive layer includes a region (40) embedded in the first insulating layer and is electrically connected to the other of the source and the drain of the first transistor,
	wherein a second insulating layer (136) and a second conductive layer (142) are positioned at a side of a surface of the second semiconductor substrate where the second to fourth transistors are formed,
	wherein the second conductive layer includes a region (140) embedded in the second insulating layer and is electrically connected to the gate of the third transistor,
	wherein the first transistor (28) and the photoelectric conversion device (24) occupy the entire space of the pixel when seen from above, and
	wherein the first transistor and the photoelectric conversion device overlap an optical conversion layer (56) provided on the first substrate.
Wan et al. does not disclose light-blocking films provided between pixels.  However, Kashihara discloses an image device comprising light blocking films (LSF1) provided between pixels (PE).  

Regarding claim 14, Wan et al. and Kashihara disclose a gate of the second transistor (130) is over a channel formation region (located below the gate electrode 130) of the second transistor, and
	wherein a gate electrode (30) of the first transistor (28) is below a channel formation region (located above the gate electrode 30) of the first transistor [Figures].

Regarding claim 16, Wan et al. and Kashihara disclose the device further comprising a third insulating layer (SPT) surrounding the photoelectric conversion device (NR).

Regarding claim 17, Wan et al. discloses the claimed invention including the imaging device as explained in the above rejection.  Wan et al. does not disclose a third insulating layer surrounding the photoelectric conversion device.  However, Kashihara disclose the device comprising a third insulating layer (SPT) surrounding the photoelectric conversion device (NR).  Note Figures of Kashihara.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Wan et al. having a third insulating layer surrounding the photoelectric conversion device, such as taught by Kashihara in order to further isolate each pixel from each others.

Allowable Subject Matter
5.	Claims 1-6 and 8-10 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 1-6 and 8-10 are allowable over the references of record because none of these references disclose of can be combined to yield the claimed imaging device comprising a third semiconductor substrate is positioned at a side of a surface of the second semiconductor substrate where the second to fourth transistors are not formed, wherein a fifth transistor is formed on the third semiconductor substrate, and wherein the fifth transistor is electrically connected to the other of the source and the drain of the fourth transistor through a first capacitor, in combination with the remaining claimed limitations of claim 1.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897